Citation Nr: 0814554	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded an 
increased rating for bipolar disorder, evaluated at 30 
percent disabling, effective November 24, 2004, the date of 
the claim for increase.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements dated in January 2006, April 2006, May 2006, 
and August 2006, the veteran asserts that his psychiatric 
disability has worsened since the time of his last VA 
examination in December 2004.  Specifically, the veteran 
contends that his disability warrants at least a 50 percent 
rating due to its increasingly debilitating effect on his 
social and work relationships.  In this regard, the veteran 
points out that since the time of his last examination, he 
has stopped attending college and has grown increasingly 
reclusive, leaving his room only to check the mail or go to 
the grocery store and not answering his family's members' 
phone calls.

Because the veteran has specified that his bipolar disorder 
has worsened since his last examination, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his bipolar disorder.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.

Additionally, the Board notes that during the pendency of the 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that VA's duty to notify a claimant 
seeking an increased evaluation included advising the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also indicated that 
the if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  To date, VA 
has not issued the veteran a letter consistent with Vazquez-
Flores and on remand the RO should do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO must advise the veteran of what 
evidence would substantiate his claim for 
an increased rating for his service-
connected bipolar disorder.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), the 
RO/AMC should comply with the Vazquez-
Flores ruling, and advise the veteran to 
submit evidence that his conditions have 
worsened, including the effect a worsening 
of the conditions has on employment and 
daily life, and provide notice of the 
criteria necessary under the appropriate 
Diagnostic Codes to establish entitlement 
to an increased rating.  The RO should 
also ensure compliance with Dingess v.  
Nicholson, 19 Vet. App. 473 (2006) and 
advise the veteran of how disability 
ratings and effective dates are assigned.  
In so doing, the RO should comply with any 
directives of the Veterans Benefits 
Administration. 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107 (West 2007).

2.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the VA 
examiner.  The examiner must discuss the 
nature and severity of the veteran's 
psychiatric disability.  The examiner 
should also estimate the veteran's Global 
Assessment of Functioning (GAF) score.  
The VA examiner's findings and conclusions 
should be set forth in a legible report.  

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate period for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

